--------------------------------------------------------------------------------


EXHIBIT 10.8


AMENDED AND RESTATED
SECOND SUPPLEMENT TO THE
KERR-McGEE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE FEBRUARY 26, 1999
(As it applies to Participants who were Participants in the
Oryx Energy Company Executive Retirement Plan
As of December 31, 1999)


(Adopted March 8, 2005)


 
(A) Applicability of Second Supplement
 
 

 
(1)
This Second Supplement to the Kerr-McGee Corporation Supplemental Executive
Retirement Plan (the “Second Supplement”) forms a part of the Kerr-McGee
Corporation Supplemental Executive Retirement Plan as in effect on and after
February 26, 1999 (“Plan”). The provisions of this Second Supplement shall apply
only to those Participants who were Participants in the Oryx Energy Company
Executive Retirement Plan ("Oryx Plan") as of December 31, 1999 ("Former Oryx
Participants") who became Participants in the Plan effective January 1, 2000
(hereinafter referred to as "Second Supplement Participants”).

 
 

 
(2)
There shall be no duplication of benefits provided under the Plan and this
Second Supplement, and the actuarially equivalent benefits payable under one
shall be inclusive of the actuarially equivalent benefits payable under the
other unless specifically provided otherwise in the provisions of the Plan or
this Second Supplement.

 
 

 
(3)
All terms used in this Second Supplement shall have the meanings assigned to
them in the provisions of the Plan, unless a different meaning is plainly
required by the context.

 
 
(B) Merger of Oryx Plan into the Plan Effective January 1, 2000
 
 

(1)  
The Oryx Plan had previously been sponsored by Oryx Energy Company (“Oryx”).
Oryx was merged with the Company effective February 26, 1999 (the “Merger”). Due
to the Merger, the Company assumed the Oryx Plan and obligations thereunder
including those to the Former Oryx Participants.

 
 

(2)  
The Company believes that it would be in the best interest of the Oryx Plan, the
Plan and the Participants therein that the Oryx Plan be merged and continued in
the Plan effective January 1, 2000.

 

--------------------------------------------------------------------------------


 

(3)  
The effective date of the merger of the Oryx Plan into the Plan shall be
January 1, 2000.

 
 

(4)  
The following and only the following are Former Oryx Participants who became
Participants in the Plan as Second Supplement Participants effective January 1,
2000:

 
 
David A. Hager
 
Patricia L. Horsfall
 
 

(5)  
Upon merger of the Oryx Plan into the Plan effective January 1, 2000, there
shall be no further benefit accruals pursuant to the terms of the Oryx Plan, and
benefits for all Second Supplement Participants shall accrue thereafter in
accordance with the terms of the Plan. Following the merger, all benefits earned
under the Oryx Plan prior to January 1, 2000, and benefits earned pursuant to
the Plan from and after such date will be paid in accordance with the terms of
the Plan and this Second Supplement.

 
 
(C) Benefits Applicable to Second Supplement Participants 
 
 

(1)  
A Second Supplement Participant will be entitled to receive the benefits and
only such benefits as would be payable under the terms of the Oryx Plan if such
plan as in effect on December 31, 1999, including amendments through Amendment
Seven, had continued without change on and after January 1, 2000. Second
Supplement Participants became fully vested under the Oryx Plan effective
February 26, 1999, in accordance with Section 6.04 of the Oryx Plan as a result
of a Change of Control as defined in the Oryx Plan.

 
 

(2)  
The benefit under the Plan applicable to a Second Supplement Participant shall
be paid in the form of a lump sum as soon as practicable, as determined by the
Committee, following the occurrence of the event which makes the benefit payable
and shall be determined in accordance with Section 3.06 of the Oryx Plan using
the interest and mortality assumptions that would apply to such Participant at
such time for such purpose under the Kerr-McGee Corporation Retirement Plan. The
provisions of Section 5.1 of the Plan are not applicable to the benefits of a
Second Supplement Participant determined under this Plan.

 
 
(D) Benefits for David A. Hager
 
 
Notwithstanding subsection (C) above, effective March 8, 2005, David A. Hager's
benefits under the Plan at any time will be based on the greater of:
 
 

(1)  
the benefit determined for Hager in accordance with (C) above, or

 
 

--------------------------------------------------------------------------------



(2)  
the benefit determined for Hager under the terms of the Plan proper (Articles I
through IX). For purposes of determining this benefit, all of Hager's service
with and compensation from Oryx shall be considered service with and
compensation from the Company.

 
 
(E) Right to Amend or Terminate Second Supplement.
 
 
The provisions of Section 9.1 of the Plan with respect to amendment and
termination thereof shall apply with equal force to this Second Supplement.
 
 


 
IN WITNESS WHEREOF, KERR-MCGEE CORPORATION has, on its behalf and on behalf of
its participating affiliates, caused this amendment to be executed on this 8th
day of March, 2005.


ATTEST:
KERR-McGEE CORPORATION
   
/s/ John F. Reichenberger
John F. Reichenberger
Assistant Secretary
/s/ William E. Bradford
William E. Bradford
Lead Director



